Citation Nr: 1018402	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from August 1948 to April 
1950 and from September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
St. Petersburg RO.  In March 2010, the Veteran and his wife 
testified before the undersigned; a transcript of this 
hearing is associated with the claims file.  Additional 
relevant evidence was received subsequent to the June 2009 
supplemental statement of the case.  Although the evidence 
was not considered by the RO and the Veteran did not waive 
initial RO consideration of such evidence, he is not 
prejudiced by the Board considering these documents since the 
decision below grants the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has 12th grade education with specialized 
training in the field of criminal investigation. 

2.  The Veteran's service-connected disabilities have a 
combined rating of 70 percent based on individual ratings of 
60 percent for a herniated nucleus pulposus and 30 percent 
for an adjustment disorder.  

2.  Resolving reasonable doubt in his favor, the Veteran's 
service-connected disabilities are shown to preclude him from 
securing or following substantially gainful employment 
consistent with his educational background and work history.




CONCLUSION OF LAW 

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The Veteran seeks a total disability rating based on 
individual unemployability. After resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
evidence approximates findings showing that the Veteran is 
not physically capable of gainful employment due to his 
service connected disabilities.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In evaluating whether the Veteran's service-connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that substantially 
gainful employment means work which is more than marginal and 
permits the individual to earn a "living wage."  The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, (1993).

In this case, the Veteran's service-connected herniated 
nucleus pulposus, rated 60 percent disabling, and adjustment 
disorder, rated 30 percent rating have a combined rating of 
70 percent and meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  Notably, the Veteran's service-connected back 
disability is also sufficient on its own to meet the 
criteria.  Thus, the matter turns on whether the Veteran's 
service-connected back disability alone, or in combination 
with his service-connected adjustment disorder, renders him 
unable to secure or follow a substantially gainful 
occupation.

Although the Veteran has an adjustment disorder that is also 
service-connected, the evidence suggests that it does not 
play a significant role in his unemployability.  In this 
regard, a May 2009 VA examination for mental disorders 
contained a diagnosis of adjustment disorder.  The examiner 
indicated that the Veteran did not have total occupational 
and social impairment due to his mental disorder, but that it 
did produce occasional decrease in work efficiency with 
intermittent periods of an inability to perform occupational 
tasks.  Thus, the focus will be on the Veteran's back 
disability as the basis of his unemployability.  

The Board has carefully considered both lay and medical 
evidence regarding the Veteran's unemployability.  February 
2007 VA treatment notes indicate the Veteran normally had 
back "attacks" that lasted 3 to 4 days, but his current 
attack had been ongoing for 3 weeks.  Pain worsened with 
ambulation and changing positions.  Similar complaints were 
reported the following month and the Veteran indicated that 
he was unable to work as a private investigator.  

A private treatment record in March 2007 noted back stiffness 
with prolonged sitting and increased pain when getting out of 
a chair.  The Veteran reported that his current exacerbation 
of back pain started 4 weeks earlier.  He was unable to work 
due to his back pain and he had lost income as a result.  A 
June 2007 evaluation by a different private physician notes 
complaints of excruciating back pain, with and an 
exacerbation that had lasted for several weeks.  The 
physician's impression was that the Veteran was unable to 
work secondary to his chronic back pain.  

On October 2007 VA examination, the Veteran reported that he 
had severe flare-ups of back pain on a weekly basis and that 
the episodes were precipitated by bending, lifting, and 
waking up in the morning.  He also reported multiple 
incapacitating episodes that totaled 6 weeks in the past 6-
months and 24 weeks in the past 12-months.  He was unable to 
walk more than a few yards. 

A January 2008 VA treatment note indicates the Veteran 
reported that his physical limitations interfered with his 
ability to return to work.  He felt he was unable to get in 
and out of cars and follow people unobtrusively.

A July 2007 statement from L. T., D.O, indicated that the 
Veteran was still experiencing severe pain and that he was 
unable to work.  He added that the Veteran could not bend, 
lift, or carry objects without pain and that, as a result, 
the Veteran was disabled.  In a January 2010 letter from Dr. 
L. T, he stated the Veteran had back pain due to herniated 
discs and stenosis.  He also noted that the Veteran had knee 
replacement surgery in December 2009.  He opined that the 
Veteran could no longer work and was unemployable.

The Veteran reported in his claim that he last worked full-
time in 1997 and that he had a 12th grade education.  In June 
2009, he indicated he worked part-time as a private 
investigator, working 5 to 10 hours per week.  At his March 
2010 Board hearing, he testified that he had been a part of 
the auxiliary police for 18 years before he retired as a 
captain.  He received additional education training to become 
a criminal investigator, which only qualified him for the 
type of investigative work associated with his employment.  
He denied having any computer training.  He also testified to 
the effect that private investigation was a very active job 
that included interviewing people, serving summons and 
subpoenas, traveling, walking, and conducting surveillance, 
and that his back disability prevented him from sitting or 
walking for long periods of time.  

Overall, the record reflects that the Veteran's service-
connected back disability prevents him from performing his 
usual occupation as a private investigator.  His limited 
education, specialized training in criminal investigation, 
and extensive work experience in this field significantly 
minimize other viable options regarding employment.  The 
Veteran provided testimony that indicates his back disability 
would not only prevent him from working as a private 
investigator but also from doing more sedentary work such as 
a desk job.  The Board finds he is competent to provide 
testimony regarding his symptoms and the effect they have on 
him.  Lay evidence is acceptable to prove symptomatology over 
a period of time when such symptomatology is within the 
purview of, or may be readily recognized by lay persons.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Given the level of physical impairment shown in 
treatment records and symptoms associated with his back 
disability, his statements regarding the impact his symptoms 
would have on employment are found credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible).

There is also competent medical evidence from private 
physicians indicating that the Veteran is unemployable due to 
his back disability.  While the more recent letter from Dr. 
L. T. suggests the Veteran's knee disability is also a factor 
in his unemployability, it does not negate the earlier 
opinions or the other evidence of record that indicates that 
the service-connected low back disability alone rendered him 
unemployable.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim since 
he was not afforded an VA examination for the express purpose 
of obtaining an opinion regarding the Veteran's 
employability.  However, under the "benefit-of-the- doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

With the benefit of the doubt resolved in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
disabilities leave him physically incapable of gainful 
employment.  Consequently, TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the statutes and 
regulations governing the payments of monetary awards.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


